Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious the combination set forth in claim in claim 1.
In particular, for claim 1, the prior art of records does now show a hybrid vehicle with controls comprising “the rotary electric machine is configured such that, in order that a torque corresponding to required engine torque based on an acceleration request is applied to the drive wheel, a reaction torque corresponding to the required engine torque is output, the reaction torque of the rotary electric machine is output when an engine speed is equal to or higher than a predetermined value, and in the hybrid vehicle when the engine speed is lower than the predetermined value, an engine speed increase rate is maximized regardless of an accelerator opening degree” in combination with other claim limitations. 
The closest prior art of record Yamamoto et al. (US 20170066437 A1) discloses a hybrid structure having an engine, rotary electric machine, and rotary elements, and shows in fig. 6 that the engine speed increases even when the accelerator opening degree is constant. However, the controls lack the electric machine torque being dependent on when an engine speed is equal to or higher than a predetermined value and lacks the engine speed increase rate being maximized regardless of an accelerator opening degree. In Yamamoto et al., the torque of the motor is helping the engine during engine start-up, like a lot of hybrid do, but the torque is not applied after when an engine speed is equal to or higher than a predetermined value. It is also different to have the hybrid vehicle to use a turbocharged engine in their controls to increase the speed of the engine faster. 
One of ordinary skill in the art would have no rationale or motivation, absent hindsight, to modify the controls of Yamamoto et al. or any other prior arts to derive the claim invention as changing the controls of the claimed hybrid vehicle can have unexpected results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsui et al. (US 20150344019 A1) teaches another control for a hybrid vehicle but the engine speed has no impact on what the torque of the motor does. 
Shelton et al. (US 20180229712 A1) teaches another control for a hybrid vehicle but does not disclose the controls where when the engine speed is lower than the predetermined value, an engine speed increase rate is maximized regardless of an accelerator opening degree.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656